 In the Matterof ROYAL TYPEWRITERCOMPANY,INC.andUNITEDELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,LOCAL 265(C. I. O.)Case No. 1-R-1631.Decided March, 10, 194Mr. Wal frill G. Lundborg,of Hartford, Conn., for the Company.Mr. Frederick R. Livingston,of New York City, for the Union.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio and MachineWorkers of America, Local 265 (C. I. 0.), herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Royal Typewriter Company, Inc.,Hartford, Connecticut, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon duenotice before Thomas H. Ramsey, Trial Examiner. Said hearing washeld at Hartford, Connecticut, on January 18, 1944.The Companyand the Union appeared, participated, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, tointroduce evidence bearing upon the issues, and to file briefs withthe Board.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRoyal Typewriter Company, Inc., a New York corporation, is nor-mally engaged in the manufacture of typewriters and typewriterparts.The Company operates plants in Hartford, Connecticut, andMontreal, Canada.Only the Hartford, Connecticut, plant is involvedin this proceeding.At this plant the Company is presently engaged55 N L. R. B., No. 74.402 ROYAL TYPEWRITER COMPANY, INC.403in the manufacture of machine gun parts and aircraft engine parts.Annually, the value of the raw materials used at this plant exceeds$1,000,000, of which over 50 percent is shipped to the Company frompoints outside the State of Connecticut.The Company annually pro-duces over $1,500,000 worth of finished products, of which in excess of50 percent is shipped to points outside the State of Connecticut.TheCompany admits and we find, that for the purpose of this hearing, itis engaged in commerce within the meaning of they National LaborRelations Act.IT.THE ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of American, Local265, is a labor organization affiliated with the Congress of IndustrialOrganizations admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAt the hearing the parties stipulated that on or about September 29,1943, the Union advised the Company that it represented a majorityof the employees within an alleged appropriate bargaining unit andrequested recognition as their exclusive bargaining agent.The Com-pany refuses to accord the Union such recognition unless and until itis certified by the Board.A statement prepared by the Regional Director and introduced intoevidence at the hearing, indicates that the Union represents a substan-tialnumber of employees within the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all set-up men employed by the Company atitsHartford plant, excluding foremen, assistant foremen, and secondassistant foremen, constitute an appropriate bargaining unit.TheCompany, on the other hand, denies the appropriateness of such a unit,contending that set-up men are supervisory employees.Functional considerationsThe Company employs approximately 70 set-up men in the 8 produc-tion departments of the plant.At the beginning of each shift the set-IThe Regional Director repotted that the Union submitted membership records whichshow 24 dues paving members whose names appear on the Company's pay loll of December15, 1043,which contains the names of 70 persons within the alleged appropriate unit. 404DECISIONSOF NATIONALLABOR RELATIONS BOARDup men report to their immediate supervisor and receive their workingorders.These orders include the number and location of the machinesto which they are assigned and specific instructions with respect to set-ting up each machine.Upon receiving his orders, each set-up mansets up a machine to which he has been assigned, runs off a sample prod-uct which must be approved by the departmental supervisor, and turnsover the properly functioning machine to the operator selected by thesupervisor.The set-up man then usually instructs the operator for afew moments before proceeding to the next machine assigned to himwhere he follows a similar procedure. In addition to setting up ma-chines it is also the duty of the set-up men to repair any break-downsthat occur during production.As a general rule a foreman is the supervisor in charge on the firstshift in each of the production departments.Under him are assistantforemen and second assistant foremen.On the second and third shiftseither an assistant foreman or a second assistant foreman acts as thesupervisory employee in charge.The number of set-up men employedin a particular department varies in proportion to the number of ma-chines operating during each shift.Generally speaking there is 1 set-up man for every 10 operators.Until recently certain set-up men werecustomarily in charge of the operations in each department on the thirdshift.However, within the past 6 or 8 weeks the Company has pro-moted the set-up men who were in charge of this shift in a particulardepartment to the position of second assistant foremen.The Unionconcedes that such employees should be excluded from the unit.The Company contends that set-up men are managerial representa-tives because they control production by regulating the speed ofmachines which they set up.However, set-up men must set up andregulate the speed of machines in accordance with instructions re-ceived from their supervisors.These instructions are initially pre-pared by the time-study department.Also, the production of a ma-chine is continually checked by spot inspectors so that any derelictionon the part of the set-up men can be immediately discovered by theforeman, the assistant foreman, the time-study man, or the spot in-spector.The record is devoid of evidence indicating that set-up menhave any authority to change or effectively recommend a change instatus of any of the employees of the Company.Bargaining historyOn January 19, 1942, pursuant to the results of a consent electionthe Company and the Union entered into a 1-year automatically renew-able collective bargaining agreement covering all hourly rated em-ployees engaged in production and maintenance, excluding, amongothers, set-up men.This unit conformed to the unit set forth in the ROYAL TYPEWRITER COMPANY, INC.405consent election agreement.The 1942 agreement was superseded bya contract executed on July 16, 1943, covering the same employees. Itis clear from the record that the Union agreed to exclude set-up menfor the sole reason that it had not successfully organized them.More-over, such employees have been included in industrial units in manyother plants.2We find that the set-up men employed by the Company do not possessany of theindiciaof authority customarily vested in supervisoryemployees, that they in no way represent management, and that theyare merely highly skilled machinists equal in status with other produc-tion employees.Accordingly, we find that all set-up men employedat the Company's Hartford, Connecticut, plant, excluding foremen,assistant foremen, second assistant foremen, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.3V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Royal TypewriterCompany, Inc., Hartford, Connecticut, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)2 SeeMatter of The Murray Company,46 N. L. R. B 1097;Matter ofSKF Industries,Inc, et al,53 N L. R B.608 ;Matter of Ken-Rad Tube&Lamp CorporationandKen-RadTiansnntting Tube Corporation,50 N. L. R. B 1010;Matter of Manning,Mavaoell it Moore,Inc,58 N L R. B. 951.s At theheating the Union indicated that in the event it is certified as the bargaining rep-resentativeof the Company's set-up nien,itmight, at a future date,desire to include theseemployees in the industrial unit which it now represents.We ale of theopinion thatshould the set-tip men selectthe Unionas their bargaining representative in the electionwhich we hereinafter direct, itwill not be inappropriate for the parties to consolidate thetwo groups of employees for the purposes of collective bargaining. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, o said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or "reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUnited Electrical, Radio and Machine Workers of America, Local 265(C. I. 0.), for the purposes of collective bargaining.MR. JoiiN M. HouSTON took no part in the consideration of the aboveDecision and Direction of Election.